DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 12/27/2021.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (US 2005/0082708 A1) in view of Hamada (US 2013/0154990 A1) and further in view of Amezawa et al. (“Amezawa”) (US 2018/0133786 A1).
Regarding claim 1, Nishizawa discloses a display device to be attached to a die (para. 0009), the display device comprising:

Nishizawa does not specifically disclose the display uses electric power when display content is rewritten and the display uses no electric power for keeping the display.
In a similar field of endeavor of image display device, Hamada discloses display uses electric power when display content is rewritten and the display uses no electric power for keeping the display (para. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the display as taught by Hamada in the system of Nishizawa in order to reduce power consumption of the electronic device.
The combination of Nishizawa and Hamada does not specifically disclose an open/close counting section to count open/close times of the die as the information acquisition section, wherein the display displays open/close times counted in the open/close counting section as an accumulated number of molding times constituting the die management information.
In a similar field of endeavor of molding machine, Amezawa discloses an open/close counting section to count open/close times of the die as the information acquisition section (the position sensor 57 and/or control device 13 counts the number of pulses which are generated in accordance with the relative amounts of movement of the scale part and the , wherein the display displays open/close times counted in the open/close counting section as an accumulated number of molding times constituting the die management information (the control device 13 may include an image 113 displaying the effective stroke Stk1 by a numerical value in the image 111, para. 0100).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the counting section as taught by Amezawa in the system of Nishizawa and Hamada in order to reduce the error and increase efficient use in the machine operation.
Regarding claim 2, the combination of Nishizawa, Hamada and Amezawa discloses the open/close counting section is constituted with an open/close detecting section to detect open/close of the die(the position sensor 57 and/or control device 13 counts the number of pulses which are generated in accordance with the relative amounts of movement of the scale part and the position sensor 57 and can identify the positions of the ejector pins 31, para. 0057) and the display displays duration each time the die opens or closes to be detected by the open/close detecting section as a cycle time constituting the die management(the control device 13 judges whether the pushing start conditions are satisfied, proceeds to step S12 when judging that they are satisfied, para. 0114, the control device 13 judges whether the ejector pins 31 have stopped based on the detection value of the position sensor .
6.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Hamada and Amezawa and further in view of Kasuga et al. (“Kasuga”) (US 2013/0022698 A1).
Regarding claims 3 and 8, the combination of Nishizawa, Hamada and Amezawa does not specifically disclose the information acquisition section comprises an environmental value detecting section to detect at least one of ambient temperature, ambient humidity, and ambient air pressure.
In a similar field of endeavor of a monitor apparatus to display machine information, Kasuga discloses the information acquisition section (17, fig. 4) comprises an environmental value detecting section to detect at least one of ambient temperature (e. g, K4, fig. 1) (paras. 0039 and 412).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the information acquisition section as taught by Kasuga in the system of Nishizawa, Hamada and Amezawa in order to monitor the environment more accurately and fine adjustment for optimizing the machine condition can be performed easily.
s 4-5, 7, 9-10, 12-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Hamada and further in view of Catoen et al. (“Catoen’) (US 2011/0106288 A1).
Regarding claims 4, 9 and 13, the combination of Nishizawa, Hamada and Amezawa does not specifically disclose the display device comprises an identification information display section capable of identifying the die.
In a similar field of endeavor of injection molding operations, Catoen discloses displaying an identification information display section capable of identifying the die (para. 0142).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the identification information as taught by Catoen in the system of Nishizawa, Hamada and Amezawa in order to increase operating efficiency and accuracy.
Regarding claims 5, 10, 14 and 17, the combination of Nishizawa, Hamada, Amezawa and Catoen discloses a driving power source is supplied from outside (para. 0065 of Catoen).
Regarding claims 7, 12, 16 and 19, the combination of Nishizawa, Hamada, Amezawa and Catoen discloses the display device comprises an output section to output the die management information to an external device (60, fig. 7) (para. 0099 of Catoen).
8.	Claims 6, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Hamada and Amezawa and further in view of Francis (US 2010/0290212 A1).
Regarding claims 6, 11, 15 and 18, the combination of Nishizawa and Hamada does not specifically disclose the display device comprises a magnet which sticks to a mounting face of the die.
In a similar field of endeavor of attachable display, Francis discloses a display device comprises a magnet which sticks to a mounting face (para. 0125).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the magnet as taught by Francis in the system of Nishizawa, Hamada and Amezawa in order to install or remove the display device quickly and safety.
Response to Arguments
9.	Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693